Citation Nr: 1036587	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  04-42 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, type 
2.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for degenerative disk 
disease of the cervical, thoracic, and lumbar spine, as secondary 
to service-connected residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in February 2010 by the undersigned 
Veterans Law Judge.  A transcript is associated with the claims 
file.

The issue of entitlement to service connection for degenerative 
disk disease of the cervical, thoracic, and lumbar spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is aggravated by his service-
connected diabetes mellitus, type 2.

2.  The Veteran has been diagnosed with PTSD that is medically 
attributed to stressors he experienced during his service.




CONCLUSIONS OF LAW

1.  Service connection for hypertension, as secondary to service-
connected diabetes mellitus, type 2, is established.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefits sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.
 
II.  Entitlement to Service Connection for Hypertension, 
to include as Secondary to Service-Connected Diabetes 
Mellitus, Type 2.

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Generally, in order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established when there is 
aggravation of a Veteran's non-service connected condition that 
is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
hypertension that he asserts is a result of his service-connected 
diabetes mellitus, type 2.

According to the National Institutes of Health and the National 
Heart, Lung and Blood Institute, normal blood pressure is a 
systolic reading of less than 120 or a diastolic reading of less 
than 80.  "Prevention, Detection, Evaluation, and Treatment of 
High Blood Pressure," National Institute of Health, National 
Heart, Lung, and Blood Institute (2003). 

The Board has reviewed service treatment records.  The Veteran's 
entrance examination from July 1969 did not note any prior 
history of hypertension and his blood pressure, 122/72, was 
within normal range.  Service treatment records do not indicate 
any symptoms, treatment, or diagnosis of hypertension.  The 
Veteran's separation examination from May 1972 did not note a 
diagnosis of hypertension and the Veteran's blood pressure, 
120/70, was within normal range.  

VA outpatient records indicate the Veteran has been diagnosed 
with hypertension.  In January 2002, it was noted that he had 
seven systolic blood pressure readings taken that were all above 
140.

The Veteran was afforded a VA examination for his other 
disabilities in May 2003.  During the examination, it was noted 
that the Veteran was hypertensive.  The examiner stated that the 
Veteran was found to have hypertension, which was more likely 
essential other than due to his diabetes mellitus.  No 
explanation for this finding was given.  In August 2007, it was 
noted that the Veteran has essential hypertension and the 
examiner opined that it is not a secondary complication of 
diabetes.  Similarly, the Veteran was afforded a VA examination 
for diabetes in March 2008.  A similar statement to that of the 
previous VA examination was provided, indicating that the Veteran 
has essential hypertension that is not a secondary complication 
of diabetes.  Most recently, the Veteran was afforded a VA 
examination in March 2010 for diabetes.  It was noted that the 
Veteran had hypertension and the examiner opined that it is not 
aggravated by diabetes and there was no findings of hypertensive 
heart disease.  These opinions provide no information that can 
assist in the adjudication of this appeal.  It would be helpful 
to the adjudicator to have competent medical opinions based upon 
some kind of medical reasoning, rationale, or basis for any 
opinion provided.  Here, the statements by the examiners are 
conclusory, unhelpful, and the Board will discount them.

The Veteran was afforded a VA examination for his peripheral 
neuropathy and other disabilities in September 2008.  The 
examiner stated that the Veteran had essential hypertension; 
however, the examiner opined that the Veteran's essential 
hypertension is aggravated by his diabetes because of 
neurovascular compromise.


Resolving all doubt in favor of the Veteran, service connection 
for hypertension is warranted on a secondary basis because the 
evidence is in relative equipoise.  The September 2008 VA 
examiner opined that the Veteran's diabetes aggravates his 
hypertension because of neurovascular compromise.  Additionally, 
medical literature indicates that hypertension is strongly 
associated with diabetes.  See University of Maryland Medical 
Center, "High Blood Pressure - Causes."

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In sum, the Board finds that service connection is warranted 
because the Veteran has a current diagnosis of hypertension and 
the medical evidence is in equipoise that this disability was 
caused by or aggravated by his service-connected diabetes 
mellitus, type 2.  Upon resolution of every reasonable doubt in 
the Veteran's favor, the Board concludes that service connection 
is warranted for hypertension, as secondary to diabetes mellitus, 
type 2.

III.  Entitlement to Service Connection for PTSD

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In addition, the Board notes that VA has recently amended its 
adjudication regulations governing service connection for 
posttraumatic stress disorder by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule adds 
the following exception to the general requirements for stressor 
verification set forth in 38 C.F.R. § 3.304 (f)(3) if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or  
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  As such, they are applicable to this case. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or in whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming service connection for PTSD.  The Veteran 
reports several stressors that occurred during his service in 
Vietnam.  The Veteran asserts that he was assigned to pick up 
body parts after an accidental explosion of claymore mines while 
assigned to the 31st Engineer Battalion near the border of 
Cambodia.  He also asserts he was assigned as a military 
policeman with the 715th Military Police Battalion in Saigon and 
witnessed a civilian motorcyclist's death due to an accident with 
a military truck and came under fire multiple times.

A request made to the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center for 
Unit Records Research (CURR) to research historical reports in an 
attempt to confirm the Veteran's claimed stressor incidents, 
which was accomplished in a July 2004 report.  Records indicate 
that in 1970 the 31st Engineer Battalion was located in Phuoc 
Vinh.  In May 1970, the 31st Engineer Battalion took part in a 
major troop movement into Cambodia.  Additionally, records 
indicate the mission for the 716th Military Policy Battalion in 
1970 continued to be security and law enforcement in the 
Saigon/Cholon/Tan Son Nhut metropolitan area.  There were 
occasional sapper attacks and rocket attacks directed at U.S. 
installations and key Vietnamese government facilities within the 
city.  

The Board recognizes these unit histories as favorable evidence, 
when considered with other evidence of record, confirming that 
the Veteran served in areas where combat may have occurred.  The 
Board notes that specific evidence that a Veteran was actually 
with his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  

In order to establish service connection for PTSD, there must be 
credible supporting evidence of an occurrence of an in-service 
stressor.  Based on 38 U.S.C.A. § 1154(b), the Veteran's 
statements may be accepted as sufficient proof of the existence 
of a combat stressor.  This is the case even if the only evidence 
showing that the Veteran "engaged in combat" is not service 
department evidence, but "other supportive evidence."  See West 
v. Brown, 7 Vet. App. 70, 76 (1994).  

A Veteran's statement "shall" be accepted as sufficient proof 
the existence of the combat-related stressor, assuming that the 
statement is consistent with the circumstances of the Veteran's 
service and there is not "clear and convincing" evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996).

The Board finds the Veteran's stressor statements and testimony 
regarding being under enemy fire and witnessing the deaths of 
fellow unit members and Vietnamese people, to be consistent with 
the circumstances of the Veteran's service.  There is no "clear 
and convincing" evidence to the contrary, of record, and 
therefore, the Veteran's stressors are deemed consistent with the 
circumstances of his service.  

Post-service records indicate the Veteran has sought treatment 
for PTSD.  A February 2002 letter from a VA Health Center 
Clinical Coordinator indicated the Veteran has been a client at 
the facility since September 2001, receiving individual therapy 
for PTSD.  The clinical coordinator stated that Veteran clearly 
meets all the diagnostic criteria for PTSD and his symptoms have 
a negative impact on social and occupational aspects of his life.  

The Veteran was afforded a VA examination in August 2004.  The 
Veteran described his stressors and stated that at the time of 
the traumas he believed that his life was threatened, he believed 
that he could be physically injured in the situation, and he felt 
intense fear.  The diagnosis of PTSD was deferred, as the 
examiner did not have evidence that the Veteran served in 
Vietnam.

In September 2004, the VA examiner that conducted the August 2004 
examination submitted an addendum opinion.  The examiner stated 
that he received confirmation that the Veteran served in Vietnam 
and based on the confirmed service evidence and the Veteran's 
related exposure to combat, the Veteran gathered the criteria for 
an Axis I diagnosis of PTSD.

Evidence demonstrates that the Veteran has a diagnosis of PTSD 
based on his self-reported stressors.  The Board finds that the 
Veterans recitations of events that occurred are consistent with 
the information provided about his unit's activities.  The Board 
finds the Veteran's stressors to be consistent with the 
circumstances of the Veteran's service and there is no "clear 
and convincing" evidence to the contrary, of record.  Therefore, 
in light of the liberalized evidentiary requirements for a 
showing of PTSD due to in-service events, service connection for 
PTSD is granted.   


ORDER

Service connection for hypertension, as secondary to diabetes 
mellitus, type 2, is granted.

Service connection for PTSD is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
degenerative disk disease of the cervical, thoracic, and lumbar 
spine, as secondary to service-connected residuals of right ankle 
sprain.
 
The Veteran was afforded a VA examination in May 2003.  He was 
diagnosed with degenerative disk disease of the cervical, 
thoracic, and lumbar spine.  However, to date, no medical opinion 
has been obtained regarding whether the Veteran's currently 
diagnosed disorders are causally or etiologically related to 
service or proximately due to or aggravated by his service-
connected right ankle disability.  A remand is necessary to 
obtain a medical opinion. 

Accordingly, the case is REMANDED for the following actions:
 
1.  Afford the Veteran a VA examination to 
determine the etiology of the Veteran's 
diagnosed degenerative disk disease of the 
cervical, thoracic, and lumbar spine.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the diagnosed 
spine disorders are causally or 
etiologically related to service, or 
proximately due to or aggravated by his 
service-connected disabilities, and 
specifically the right ankle disability. 

In providing this opinion, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  

The examiner is also reminded that an 
examination is inadequate where the 
examiner does not comment on the Veteran's 
report of an in-service injury and 
instead, only relies on the absence of 
evidence in the service treatment records 
to provide a negative opinion.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. 

2.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


